 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDatapoint Corporation and R. Bradley Clark. Case23-CA-7163October 24, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEOn July 3, 1979, Administrative Law Judge JamesT. Rasbury issued the attached Decision in this pro-ceeding, Thereafter, the General Counsel filed excep-tions and a supporting brief, and Respondent filedcross-exceptions and a support brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.We disagree with the Administrative Law Judge'sconclusion that Respondent, a computer manufac-turer, did not discharge employee Bradley Clark inviolation of Section 8(a)(1) of the Act.Clark worked in Respondent's printing and repro-duction group which was headed by Lois Jeanne Da-vis, manager of printing services. On July 14, 1978,'Davis met with the group to discuss its contemplatedtransfer to a new facility. During the meeting, Davisannounced that the move would involve a I-week lay-off for most of the group's 22 employees. Davis alsotold the employees that, since the layoff was to bewithout pay, they could schedule all or any part ofthe week as vacation time. Following this meeting,the employees discussed among themselves the moveand the I-week layoff. Clark, who was in fact sched-uled to work during the layoff, voiced his opinion thatthe layoff was illegal and contrary to company policy.Clark's remarks concerning the propriety of thelayoff were relayed to Davis by another employeeand, when Clark reported to work on July 18, he wastold to report to her office. Davis and Clark discussedhis contention that the layoff was illegal, with Davisasserting that the layoff was entirely proper, and thatshe would not knowingly take an illegal or immoralaction. Clark, however, insisted that the layoff wasillegal and in violation of company procedure. Dur-ing their meeting, which included other topics, theconversation grew heated with Clark raising his voice.Upon returning to his work station, Clark gave anaccount of the meeting to fellow employees. ClarkAll dates refer to 1978.stated that he had stood up to Davis and told herwhat he thought about the layoff. Clark's remarkswere again relayed to Davis, who was told that Clark,using profanity, had loudly proclaimed for all to hearthat he had told her off in no uncertain terms. Uponreceiving this report, Davis decided to dischargeClark and, after discussing the discharge with Simon-sen, director of industrial relations, it was agreed thatClark would be included in a reduction in force whichwas taking place at that time. On the following day,Clark was notified that he was terminated as part ofthe reduction in force.The Administrative Law Judge found that Clark'sstatements to fellow employees concerning the layoffdid not amount to protected concerted activity. Henoted the absence of any evidence that productiongroup employees desired or contemplated any groupaction concerning the layoff or that they wished to berepresented by any employee in that regard. The Ad-ministrative Law Judge also found that, assumingClark's statments amounted to protected concertedactivity, he was discharged, not on the basis of hiscomplaints but, rather, for a series of temper displaysculminating in the arrogant, insulting, and deprecat-ing manner in which he told other employees that hehad told off Davis.Contrary to the Administrative Law Judge, we findthat Clark was not discharged for the manner inwhich he acted following his meeting with Davis.Rather, Davis decided to discharge Clark after learn-ing that, despite her attempts to persuade Clark thatthe intended layoff was proper, Clark continued totell employees that it was illegal.As the Administrative Law Judge found, Clark'sdisplay of temper during his July 18 meeting withDavis did not cause Davis to consider disciplininghim. Rather, Davis reached her decision only afterhearing a report of Clark's actions following themeeting. However, Davis' own testimony concerningher decision, which was credited in all respects, estab-lishes that she was not concerned with the manner inwhich Clark spoke. Upon examination by the Gen-eral Counsel regarding Clark's contention that thelayoff was improper, Davis testified as follows:Q. What did you do?A: I told him that it was not illegal, that Iwould not do anything knowingly that was ille-gal or immoral or hurtful to the corporation, oranything like that, and that I had checked it withPersonnel, the Industrial Relations Department,and it was approved before I announced it to theemployees.Q: And so, based on his challenging the legal-ity of that decision, you determined to dischargehim:A: No, sir. No, sir.246 NLRB No. 39234 DATAPOINT CORPORATIONQ: Well, can I find out, please-A: You surely can, because if-if he had ac-cepted that and gone on to work, everythingwould have been fine because I had had previousincidents with Brad, we've had altercations withdifferent people in the department, he has, that Ihave had to resolve.But he continued to sa y that it was illegal, and tosay this before all the group. Emphasis supplied.]Upon questioning by the Administrative LawJudge, Davis further testified as follows:JUDGE RASBURY: Mrs. Davis, I would like foryou to reflect very carefully on this question, butI want to know when did you first determine thatBrad Clark should be terminated?THE WITNESS: I determined it on Tuesday,July the 18th, I believe it was.JUDGE RASBURY: Now, was that following themeeting you had with Mr. Clark, or at whattime?THE WITNESS: It was that afternoon.JUDGE RASBURY: And what has caused you tomake up your mind in the afternoon?THE WITNESS: After I had learned from himthat he still said the actions were illegal and thatit was presenting a problem, then I made my callto Mr. Simonsen and talked it over with him,and I told him I felt like he should be termi-nated. And that's when he reminded me of thecorporate reduction-in-force that was in effect.Finally, Davis gave this account of her conversa-tion with Simonsen:Q: Would you tell us what you said to Mr.Simonsen, please?A: I'll do my best to recall it, to the best of myknowledge. "Jim, this is Lois Jeanne. I have agreat problem that I want to discuss with youand you can probably guess the nature of theperson involved, because it's one I have dis-cussed with you before. It's Bradley Clark.He is insisting that we have taken an illegalaction in asking our production people to takevacation, or time without pay, during the timethe department was to make a move from onelocation to the other.I had talked to Bradley that morning.... Hewas very belligerent in his discussions with me,very rude, and other adjectives of that type, andthat the discussion became very heated becauseBradley raised his voice. He began to challengethe supervision of Mr. Sauls; who is the supervi-sor of Printing Production, and intimated that hecould run the Printing Services Departmentmuch better than Mr. Sauls, and could schedulethings in a lot better manner.Q: Now, is that what you told Mr. Simonsen?A: Yes, in essence it is, yes.And that Bradley-well, I completed by tell-ing him that Brad said that he still-that it wasstill illegal, and I told him that he had a right tohis opinion, but that it was not illegal action;that I had, of course, discussed it with the Per-sonnel officials before taking that action.If, as the Adminsitrative Law Judge found, Davisdecided to discharge Clark for the insubordinatemanner in which he informed employees that he hadtold her off, it is not evident from her testimony. In-stead, Davis' testimony reveals her real concern to heClark's refusal to accept her explanation that the lay-off was proper.The remaining issue is whether Clark's statementsto fellow employees constituted protected concertedactivity. In finding that Clark's statements did not,the Administrative Law Judge noted the lack of anyevidence that printing group employees contemplatedor desired to take any kind of group action regardingthe I-week layoff. However, a conversation may con-stitute concerted activity although it involves only aspeaker and a listener. Further, an individual's ac-tions may be considered concerted in nature if theyrelate to conditions of employment that are mattersof mutual concern to the affected employees.2Here,Clark was discharged for continuing to tell employeesthat Respondent's proposed I-week layoff was illegaland improper under Respondent's policies. Clark'sstatements clearly related to a working conditionwhich had engendered concern among his fellowworkers3and the fact that Clark himself had not beenscheduled to be laid off negates any finding that Clarkspoke from purely personal interest in the layoff. Nordoes the fact that Clark's fellow employees chose notto take any action disqualify Clark's statements fromprotection. Discussion among employees concerningworking conditions is a necessary initial step in con-certed activity and to deny protection to this type ofdiscussion because of a lack of fruition in later actionwould be to nullify the rights guaranteed by Section 7of the Act. Respondent discharged Clark in an at-tempt to muzzle him regarding his statements to fel-low employees about their working conditions and,since Clark was not affected by the layoff, his com-ments cannot be construed as seeking personal benefitand lacking the intent to induce action by his fellowemployees. We therefore find that Bradley Clark'sdischarge violated Section 8(a)(1) of the Act.2 Air Surreo Corporation, 229 NlRB 1064 ( 1977): cr R J Liberro. Inc.235 NLRB 1450 (1978).l The Administrative l.av Judge found that the production emplo)eesgriped" abxut the laoff fiillouvlng I)as is' July 14 announcement.235 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAMENDED CONCLUSIONS OF LAWSubstitute the following for the AdministrativeLaw Judge's Conclusion of Law 2 and add the follow-ing Conclusion of Law 3:"2. By discharging Bradley Clark for engaging inprotected concerted activity Respondent has violatedSection 8(a)(l) of the Act."3. The aforesaid unfair labor practice affects com-merce within the meaning of Section 2(6) and (7) ofthe Act."REMEDYHaving found that Respondent has engaged in anunfair labor practice in violation of Section 8(a)(I) ofthe Act, we shall order it to cease and desist there-from and to take certain affirmative action to effectu-ate the policies of the Act, including immediate andfull reinstatement of Bradley Clark to his former posi-tion or, if that position no longer exists, to a substan-tially equivalent position without prejudice to his se-niority or any other right and privileges previouslyenjoyed, as well as the payment of backpay, with in-terest, for earnings lost by him as a result of his dis-charge. Backpay shall be computed in accordancewith F. W. Woolworth Company, 90 NLRB 289(1950), with interest computed in the manner set forthin Florida Steel Corporation, 231 NLRB 651 (1977).4ORDERPursuant to Section 10(c) of the National LaborRalations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Data-point Corporation, San Antonio, Texas, its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Discharging employees for exercising the rightto engage in protected concerted activity under Sec-tion 7 of the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed by Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer to Bradley Clark immediate and full rein-statement to his former position or, if that position nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any other rightsand privileges previously enjoyed, and make himwhole, as set forth in the "Remedy," for any loss ofearnings suffered as a result of his discharge.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,' See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its San Antonio, Texas, place of busi-ness copies of the attached notice marked "Appen-dix."5Copies of said notice, on forms provided by theRegional Director for Region 23, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.I In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNoTICE To EMPLOYEESPOSITED BY ORDER OF THENATIONAL LABOR RELATIONs BOARDAn Agency of the United States GovernmentWE WI.l.L Nor discharge or otherwise penalizeemployees from engaging in protected concertedactivity under Section 7 of the National LaborRelations Act, as amended.WE wll. NOr in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed by Secton 7of the National Labor Relations Act, which are:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a represent-ative of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any and all of these things.WE WILl.. offer Bradley Clark immediate rein-statement to his former job or, if that job nolonger exists, to a substantially equivalent posi-tion, without prejudice to his seniority or anyother rights and privileges previously enjoyed byhim, and WEi wIl.I. make him whole for any lossof earnings suffered by him, with interest, as aresult of our unlawful act in discharging him.DA IAP()INT CORPORA ION236 DATAPOINT CORPORATIONDECISIONSIATEMENT OF IHFt CASEJAMES T. RASBURY, Administrative Law Judge: This casewas heard before me in San Antonio, Texas. on January 9and 10. 1979. The charge was filed by R. Bradley Clark andduly served upon Respondent by registered mail on orabout July 20, 1978.1 On September I a complaint issuedalleging that Datapoint Corporation (herein Respondent),violated Section 8(a)(1) of the National Labor RelationsAct, as amended (herein Act), by interrogating employee R.Bradley Clark concerning certain concerted protected em-ployee activities and thereafter, on July 19, terminated theemployment of R. Bradley Clark. Respondent's answer,filed on September 11, admitted certain prerequisite juris-dictional data but denied the commission of unfair laborpractices as alleged in the complaint.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed bythe parties, I make the following:FINDINGS OF FA(CI. JURISDICTIONRespondent is a corporation organized under the laws ofthe State of Delaware and has a license to do business inthe State of Texas, where it maintains its principal officeand place of business at 9725 Datapoint Drive, San Anto-nio, Texas. Respondent manufactures computers, and dur-ing the preceding 12 months Respondent purchased andreceived goods and materials which were shipped in inter-state commerce and valued in excess of $50,000. On thebasis of these admitted facts, Respondent admits, and Iherewith find, that it is an employer engaged in commerceand in a business affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. THE ALLEGED UNFAIR ABOR PRA(IICESA. The IssuesThe primary issue is one of discerning fact from fiction inlight of the confusing and conflicting testimony and there-after to determine if in fact certain talk among the employ-ees following a general meeting amounted to "concertedactivity," and was R. Bradley Clark discharged because ofhis participation in said concerted activity?B. The FactsOn July 14 Lois Jeanne Davis, manager of printing ser-vices, called her printing and reproduction group, consist-ing of approximately 22 employees, together for an an-nouncement. For some few months a planned move of theentire group to another location had been rumored, but adefinitive date was not known until mid-July. Davis an-nounced that the move would be made during the first weekin August. Because the physical moving and the resetting ofI All dates hereinafter shall refer to the year 1978 unless otherwise indi-ca ted.the machines was to take all week, there was not to be anywork for the employees.2The Employees were told that itwould be I week's layoff without pay: however. anyonethat wished might schedule any part or all of the week asvacation, and then of course they would avoid losing anymoneys. Some employees elected to take 2 or 3 days asvacation, others took the entire week, while still otherssaved their vacation time for a different date and took theweek off without pay. There is no testimony in the recordindicating that any of the employees complained to anymember of management regarding this forced layoff.' Otherinformation such as the new office layout (where each ma-chine would be located), the fact that there would be anemployee room, and the amount of additional space wasgiven to the employees in the course of Davis' announce-ment. Some employees asked questions inquiring aboutsuch matters as smoking and telephones, and one employeeinquired about whether radios would be permitted. Davisdid not give an answer to the question concerning the ra-dios but announced that she would look into the matter andthen give them her decision.Following her announcements the employees returned towork, but only a short time remained until the regular quit-ting hour, and a number of the employees discussed andundoubtedly some may have voiced their "gripes" abouthaving to miss I week of work. During this period of timeBradley Clark expressed his opinion rather firmly that itwas illegal and contrary to company policy.4The following Monday, July 17, Davis again met withthe employees for the purpose of giving them an answerregarding the use of radios. but as she testified, she alsoexpressed a certain amount of disappointment that the em-ployees were more concerned about such matters as smok-ing areas, radios, and telephones rather than being excitedabout their new and expanded working facilities thatrepresented a certain amount of corporate recognition for aservice department. Davis specifically denied ever tellingthe employees they had no rights, as testified to by Fuson.'Bradley Clark did not attend the July 17 meeting becausehe was absent from work.' However, Davis had left wordthat she wished to speak to him upon his return to work.2 There was an exception for three employees who were to work duringthis shutdown penod-Coleman. Fuson. and Bradley Clark, the ChargingParty. These employees were to be available for emergency jobs that couldnot wait for I week. At least one machine was to he set up immediately to beavailable for this type of emergency work.The exception, of course. is Bradley Clark, and his complaint and theresults thereof is the subject matter of this heanng. There was testimony byBrian Fuson to the effect that employee Fermin Sada was upset and dis-turbed by having to take I week off without pay. This testimony by Fuson isspecifically not credited as being accurate, because Lois Jeanne Davis testi-fied that Fermin Sada had scheduled a 2-week vacation which was to coverthe first week in August, and thus he was totally unaffected by the announce-ment of a I-week shutdown. No effort was made to refute Davis' testimony.and it is herewith specifically credited.' According to the credited testimony of Eldridge "Biff' Coleman. "Bradquestioned whether or not Datapoint had the right to force us to take vaca-tion or time without pay." Bradley Clark testified, "I felt that it was notfollowing the guidelines of the policy and procedures." According to BnanFuson, Brad had said "... It was illegal, that they couldn't do it legallyHe didn't feel it was right."I Lois Jeanne Davis is a well-educated, mature lady that has had consider-able experience in the printing business. I regard her testimony as accurate.honest, and most creditable.6The testimony indicated that Bradley Clark had been to the beach overthe weekend and had gotten sunburned so badly that it had made him sick.237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavis had learned from Linda Trevino-an employee ofthe printing services department who worked in cost ac-counting and budgeting, not production-that BradleyClark "was saying that it was illegal for Mrs. Davis to askthe employees to take time off, vacation time or time with-out pay, when we were moving."7On Tuesday morning, July 18, Bradley Clark reported toDavis' office shortly after arriving at work. Davis told BradClark that she understood "that he had been saying that itwas illegal and not right for Datapoint to take this action. Itold him that I would not knowingly take any illegal orimmoral action on behalf of the Company, and that ofcourse [I] had checked it out before doing it." In spite ofDavis' explanation Clark continued to insist that it was ille-gal and against the company policies and procedures. Theirdiscussions at this meeting included other complaints byClark, such as the fact that Buddy Sauls had not allowedhim to work overtime when he needed the money, and thathe, Clark, could run the print shop better than BuddySauls.8According to Davis, Brad Clark exhibited signs ofanger and belligerence, lost his temper, and raised his voicesubstantially above his normal tone during the course oftheir conversation. Clark testified that he did not raise hisvoice, but that Davis had gotten quite excited and disturbedduring the course of the interview. Linda Trevino testifiedthat her desk is located some 15 feet away from Davis'office, and although the office door was closed she was ableto hear and identify Bradley Clark's voice clearly. She testi-fied, "I heard Brad talking, I could hear his voice, it wasvery loud."Clark returned to his job and there, according to the tes-timony of "Biff" Coleman, he related to some of the em-ployees what had occurred in his meeting with Davis. Ac-cording to Coleman, "He [Clark] told us that basically, youknow, 'I stood up to her and told her exactly what I thoughtabout us,' you know, having to take a week off, and justthings in particular he said to her, 'I just stood up to herand told her, you know, what I thought about things.'"When asked if Clark had used profane language Colemanreplied, "Yes, he was with us. And he implied to me that hedid." Coleman testified that he was left with the impressionthat profane language had been used in speaking to Davis.9Coleman testified that he had coffee at 10 a.m. with hissister, Linda Trevino, and told her of Bradley Clark's con-duct following his meeting with Davis. Linda Trevino testi-fied that she in turn reported this information to Davis.According to Davis, Linda Trevino came to her very con-cerned and said, "that 'Biff' had told her that Brad was veryloudly proclaiming for all to hear in the production areathat he had told me off in no uncertain terms, and, ofcourse, up to this time, no one has yet identified the four-letter words that they have alluded to, but there was a greatdeal of profanity, and he had really come out blasting me."Davis testified that later that same day she talked to JimSimonsen, the vice president of industrial relations for* Linda Trevino did not attend either the July 14 or 17 meeting and didnot hear Brad Clark's remarks, but she received her information from "Biff"Coleman, who is her brother.8 Buddy Sauls was the production supervisor, and the testimony indicatedthat he had had 30 years' experience in the printing business.9 Davis testified that Bradley Clark in fact had not used profanity duringher conversations with him on the morning of July 18.Datapoint. and discussed with him Bradley Clark's con-duct. In response to a direct question Davis said that it wasnot necessarily the usual procedure to discuss an employeewith the vice president, but that in this instance, becauseBradley Clark's father had formerly worked for Jim Simon-sen, Simonsen was acquainted with Brad Clark and wasaware of other displays of temper by Brad Clark which hadnever become a part of Brad Clark's personnel record.'After thoroughly discussing the conduct of Brad Clark withJim Simonsen, Davis testified that, "That decision was togo ahead and terminate Brad. There was a general reduc-tion-in-force in effect at the Company and, therefore, wewould go ahead and treat it that way and give him twoweeks' pay in lieu of notice, and he would receive his vaca-tion pay, and we would do that as soon as the paperworkcould be processed."On the following day, Wednesday, July 19, Davis testi-fied that she told Buddy Sauls to get Brad Clark and comeinto her office. She testified that they came into her officeand stated. "Brad, you are being terminated effective imme-diately; you are being given two weeks' pay in lieu of no-tice. This is a reduction-in-force, and Mr. Logan Dame-wood is waiting for you in his office." She stated that Clarkmade no reply, and that he immediately left the office.Logan Damewood testified that he works in the person-nel department and is manager of programs and adminis-tration. He stated that prior to the planned move by theprinting services department that Davis had contacted himto ascertain if the employees could be temporarily laid offfor the week that would be consumed in the actual move.Damewood testified that he advised her that it was appro-priate for the employees to be laid off during that week.Damewood also testified that he was advised by Davis con-cerning the reduction-in-force of Brad Davis, and that heconducted an exit interview with Brad Clark at the time ofthe separation. Damewood denied that he had made a tele-phone call to Joe Degan during the course of his exit inter-view with Brad Clark."Jim Simonsen testified that Davis had called him con-cerning the conduct and difficulty she had had with BradClark, and that because he was aware of previous temperdisplays he advised Davis that the Company was in thethroes of a reduction-in-force (see Resp. Exh. 7) and sug-gested that Brad Clark be included in this reduction-in-force.Analysis and ConclusionsSection 7 of the Act provides that "Employees shall havethe right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representa-tives of their own choosing, and to engage in other con-'l According to Davis' testimony, as supported by Resp. Exh. 4 and 5,Bradley Clark had had two other instances of temper display in verbal alter-cations with two other employees in the department. According to Davis,Jim Simonsen had been made aware of these verbal altercations and temperdisplays--on one occasion Clark allegedly cussed out an employee in frontof an outside salesman rather than handling the matter routinely throughthe personnel department, because at the time of their occurrence BradClark's father was second in command in the personnel department.1 Blad Clark had testified that when he went to see Damewood thatDamewxood seemed to have no knowledge of Clark's termination, and thathe had called Joe Degan who was equally uninformed in the matter.238 DATAPOINT CORPORATIONceried activities for the purpose of collective bargaining orother mutual aid or protection ...." (Emphasis supplied.)Employees who are discharged or otherwise disciplined bytheir employer for engaging in concerted activities are pro-tected by the Act. Section 8(a)( I) of the Act states, "It shallbe an unfair labor practice for an employer--() to interferewith, restrain, or coerce employees in the exercise of therights guaranteed in section 7 ...." Cases where the Boardhas found an employer guilty of violating Section 8(a)( ) ofthe Act because of disciplinary actions taken against anemployee found to have been engaged in concerted activi-ties are numerous;" however, not every conceivable in-stance of employee griping qualifies as concerted activitiesprotected under the Act.In order to be protected, group talk or activity must looktowards some kind of group action. There is not one scin-tilla of evidence in this case to indicate that the employeesof the printing services department of Datapoint desired,contemplated, or even wished to take any kind of groupaction or have an individual represent them in their gripesregarding the I week's plant closure. In other words, thiswas nothing more than the griping of a group of employeesto the announcement of a change in working conditions buthardly rises to the level of concerted activities. AdditionallyBrad Clark was not called to Davis' office because he wasinvolved in "concerted activities," but because Davislearned that he had advised employees that the announce-ment which she had made was illegal. Davis' only purposein conferring with Brad Clark on July 18 was to try toexplain to him that her announced I-week layoff was inconformance with company policies and procedures andhad been cleared through the personnel department. Thereis absolutely no evidence-circumstantial or real-tendingto show that at the interview Davis had any intention ofdischarging Clark. And even immediately following the in-terview, during which Clark displayed a certain amount ofarrogance, temper, and raised voice probably amounting toinsubordination, Davis did not think in terms of termina-tion. It was not until after Davis learned that Brad Clark, ina deprecating, insulting, and insubordinate manner had ar-rogantly told other employees how he had told Davis off2 See, e.g., Georgia Hosierv Mills, 207 NLRB 781 (1973): Breidner Bros.Garage, 208 NLRB 500 (1974): Transportaltion Lease Service. Inc. 232NLRB 95 (1977).that she discussed the entire problem with the vice pres-ident in charge of industrial relations.I find and conclude that any talk and griping that mayhave occurred following the announcement by Davis onJuly 14 did not rise to the level of concerted activity pro-tected by the Act, because there is absolutely no evidencethat anyone should or would take any action with regard totheir complaints. Additionally. I find and conclude thateven assuming arguendo the activities of the employeesamounted to concerted activities, Brad Clark was not dis-charged because of anything he did and said with regard tothe employees' complaints but rather was discharged be-cause of a series of temper displays indicating his inabilityto work with some of his fellow employees, which culmi-nated in an arrogant act of insubordination toward his im-mediate supervisor.There is a further reason for dismissing this complaint inits entirety. Again assuming arguendo that the employees'activities had amounted to protected concerted activities,there is not one scintilla of evidence to indicate that Re-spondent had any knowledge of the concerted activity.None of the other employees complained to Davis: there isno indication that Buddy Sauls, who was a leadman andmight have had some knowledge, ever informed Davis: andthere is no evidence indicating that Davis ever learned any-thing other than the fact that Brad Clark had proclaimedher actions to be illegal. Under these circumstances there isno way in which Brad Clark's discharge can be either di-rectly linked or inferred to the employee griping that fol-lowed the July' 14 announcement. Thus, I find and concludethat R. Bradley Clark was terminated for good and suffi-cient reasons wholly unrelated to "concerted protected ac-tivity."CON(CILtUSIONS OF LAVW1. Datapoint Corporation is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2. The evidence does not prove that Respondent violatedSection 8(a)( I) of the Act as alleged.[Recommended Order for disimissal omitted from publi-cation.]239